687 S.E.2d 485 (2009)
Mary B. WEBB, Plaintiff,
v.
George Travers WEBB, III, Defendant.
No. 475P09.
Supreme Court of North Carolina.
November 20, 2009.
K. Edward Greene, Raleigh, for George Travers Webb III.
James F. Walker, Gibsonville, for Mary B. Webb.

ORDER
Upon consideration of the petition filed by Defendant on the 20th of November 2009 for Writ of Supersedeas and Emergency Motion for Temporary stay of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 20th of November 2009."